WALLACE, Circuit Judge,
concurring:
I join in all but part D of the opinion. I do not believe that the Supreme Court’s directions on remand require us to reach the ANCSA issue. At the end of its opinion, the Court stated, “We do not decide here the scope of ANCSA § 4(b)____ this question is remanded to the Court of Appeals for decision in light of this opinion.” Amoco Production Co. v. Village of Gambell, 107 S.Ct. 1396, 1409 (1987). In my view, a “decision in light of this opinion” can be a remand of this issue to the district court. I think such a remand would be preferable. It may well be that the district court would decide the case on other grounds and never reach the ANCSA issue. Thus, part D is unnecessary to the resolution of this appeal and ultimately may be *1281unnecessary to the resolution of the entire case.
The Supreme Court was well aware that in our earlier opinion we reached the ANC-SA issue only because we assumed the existence of aboriginal rights. For this reason, its directions on remand can and should be read as expressing a certain amount of flexibility. The majority, however, reads these directions as requiñng us to discuss and resolve the ANCSA issue. Suppose, however, that we had agreed with the district court that the aboriginal rights had been extinguished by the United States’s external sovereignty? Would we have been required by the Supreme Court’s directions to go on to discuss whether these extinguished rights were also extinguished by ANCSA? Of course not. Such a result would make no sense.
I would remand the ANCSA issue to the district court for initial consideration in light of the Supreme Court opinion.